        Case 3:19-cv-00598-RCJ-CLB Document 75 Filed 10/15/20 Page 1 of 5




 1   David W. Hodges (admitted pro hac vice)
     dhodges@hftrialfirm.com
 2   Texas State Bar No. 00796765
     Tina E. Gutierrez (admitted pro hac vice)
 3   tgutierrez@hftrialfirm.com
 4   Texas State Bar No. 24116467
     HODGES AND FOTY, LLP
 5   4409 Montrose Blvd, Ste. 200
     Houston, Texas 77006
 6   Telephone: 713-523-0001
 7   Facsimile: 713-523-1116

 8   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 9
10   Local Counsel:
     Michael P. Balaban State Bar No. 9370
11   LAW OFFICES OF MICHAEL P. BALABAN
     10726 Del Rudini Street
12   Las Vegas, NV 89141
13   (702) 586-2964
     Fax: (702) 586-3023
14   Email: mbalaban@balaban-law.com

15                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
16
     CLARISSA HARRIS, on Behalf of Herself )
17   and on Behalf of All Others Similarly ) Case No. 3:19-cv-00598-RCJ-CBC
     Situated,                             )
18
                                           )
19          Plaintiff(s),                  ) PLAINTIFF’S MOTION TO WITHDRAW
                                           ) CARL FITZ AS COUNSEL
20                                         )
            vs.                            )
21
                                           )
22   DIAMOND DOLLS OF NEVADA, LLC dba )
     the SPICE HOUSE, KAMY KESHMIRI, )
23   JAMY KESHMIRI                         )
                                           )
24
            Defendants.                    )
25
                                                 MOTION
26
            COMES NOW, Carl Fitz, counsel of record, asking to be withdrawn as counsel in this case.
27
     This motion is not sought for purposes of delay.
28
         Case
        Case   3:19-cv-00598-RCJ-CLB Document
             3:19-cv-00598-RCJ-CLB   Document 71
                                              75 Filed
                                                 Filed10/13/20
                                                       10/15/20 Page
                                                                 Page2 of 3 5
                                                                       2 of




 1          Good cause exists for the withdrawal of Carl Fitz as counsel for Plaintiff because he has

 2   ended his employment with Hodges & Foty, L.L.P. (formerly Kennedy Hodges, L.L.P.).
 3          Remaining as Lead Counsel is David W. Hodges of Hodges & Foty, L.L.P, 4409 Montrose
 4
     Blvd., Suite 200, Houston, Texas 77006.
 5
            WHEREFORE, Plaintiff prays that the Court enters an order discharging movant as
 6
 7   Attorney of Record for the Plaintiff and for such other and further relief that may be justly entitled.

 8
                                                    Respectfully Submitted,
 9
10                                                  HODGES & FOTY, L.L.P
                                                    By: /s/ David W. Hodges
11                                                  David W. Hodges (admitted pro hac vice)
                                                    dhodges@hftrialfirm.com
12
                                                    Texas State Bar No. 00796765
13                                                  Tina E. Gutierrez
                                                    tgutierrez@hftrialfirm.com
14                                                  Texas State Bar No. 24116467
                                                    Carl Fitz
15
                                                    Texas State Bar No. 24105863
16                                                  Email: cfitz@kennedyhodges.com
                                                    4409 Montrose Blvd., Ste. 200
17                                                  Houston, Texas 77006
                                                    Telephone: 713-523-0001
18
                                                    Facsimile: 713-523-1116
19
                                                    LEAD ATTORNEY IN CHARGE FOR
20                                                  PLAINTIFF AND CLASS MEMBERS
21
                                                    Local Counsel:
22                                                  Michael P. Balaban State Bar No. 9370
       IT IS SO ORDERED.                            LAW OFFICES OF MICHAEL P.
23                                                  BALABAN
                                                    10726 Del Rudini Street
24
       Dated: October 15, 2020                      Las Vegas, NV 89141
25                                                  (702) 586-2964
                                                    Fax: (702) 586-3023
26                                                  Email: mbalaban@balaban-law.com
       _____________________________
27     UNITED STATES MAGISTRATE JUDGE
28



                                                       2
         Case
        Case   3:19-cv-00598-RCJ-CLB Document
             3:19-cv-00598-RCJ-CLB   Document 71
                                              75 Filed
                                                 Filed10/13/20
                                                       10/15/20 Page
                                                                 Page3 of 3 5
                                                                       3 of




 1                                   CERTIFICATE OF SERVICE

 2
            I certify that this document was served on all parties on October 13, 2020 via the Court’s
 3
     CM/ ECF system.
 4
 5                                               /s/ David W. Hodges
                                                 David W. Hodges
 6
 7
                                 CERTIFICATE OF CONFERENCE
 8
            I certify that Plaintiff’s counsel conferred with Defendants’ counsel via email on October
 9
     12, 2020 regarding the relief requested in the present motion. Defendants are unopposed.
10   Furthermore, notice has been given to the affected client.

11                                               /s/ David W. Hodges
                                                 David W. Hodges
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    3
         Case3:19-cv-00598-RCJ-CLB
        Case  3:19-cv-00598-RCJ-CLB Document
                                    Document71-1 Filed 10/15/20
                                             75 Filed  10/13/20 Page
                                                                Page14ofof25




 1   David W. Hodges (admitted pro hac vice)
     dhodges@hftrialfirm.com
 2   Texas State Bar No. 00796765
     Tina E. Gutierrez (admitted pro hac vice)
 3   tgutierrez@hftrialfirm.com
 4   Texas State Bar No. 24116467
     HODGES AND FOTY, LLP
 5   4409 Montrose Blvd, Ste. 200
     Houston, Texas 77006
 6   Telephone: 713-523-0001
 7   Facsimile: 713-523-1116

 8   LEAD ATTORNEY IN CHARGE FOR
     PLAINTIFF AND CLASS MEMBERS
 9
10   Local Counsel:
     Michael P. Balaban State Bar No. 9370
11   LAW OFFICES OF MICHAEL P. BALABAN
     10726 Del Rudini Street
12   Las Vegas, NV 89141
13   (702) 586-2964
     Fax: (702) 586-3023
14   Email: mbalaban@balaban-law.com

15                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
16
     CLARISSA HARRIS, on Behalf of Herself )
17   and on Behalf of All Others Similarly ) Case No. 3:19-cv-00598-RCJ-CBC
     Situated,                             )
18
                                           )
19          Plaintiff(s),                  ) ORDER GRANTING MOTION TO
                                           ) WITHDRAW CARL FITZ AS COUNSEL
20                                         )
            vs.                            )
21
                                           )
22   DIAMOND DOLLS OF NEVADA, LLC dba )
     the SPICE HOUSE, KAMY KESHMIRI, )
23   JAMY KESHMIRI                         )
                                           )
24
            Defendants.                    )
25
26          On this day, came to be considered Counsel's Motion for Withdrawal. After Considering
27   the evidence and hearing the arguments of counsel, if any, it appears to the Court that the Motion
28
        Case3:19-cv-00598-RCJ-CLB
       Case  3:19-cv-00598-RCJ-CLB Document
                                   Document71-1 Filed 10/15/20
                                            75 Filed  10/13/20 Page
                                                               Page25ofof25




 1
     is meritorious and is therefore GRANTED.
 2
            IT IS THEREFORE ORDERED that Carl Fitz, be removed as counsel of record and
 3
     David Hodges will remain as Lead Counsel for Plaintiffs.
 4
 5          SIGNED on this _______day of _______________________ , 2020.
 6
 7
                                                        _____________________________
 8
                                                        JUDGE PRESIDING
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   2
